Opinion on Rehearing. Mr. Justice Tantis delivered the opinion of the court: An opinion was filed in this cause on March 13, 1935 granting to petitioner an award in the sum of Five Hundred Twelve and 27/100 Dollars ($512.27). On April 3,1935 plaintiff filed his Petition for Rehearing, asking that said award be changed and allowed in the sum of Seven Hundred Twenty-two and 29/100 Dollars ($772.29). The basis of said petition is that a Stipulation of Facts was entered into between the parties in which it was agreed “That the partial loss of use of said right leg and foot is 40% of the total use of said member”; that it had been definitely agreed between the parties that a net award of Seven Hundred Seventy-two and 29/100 Dollars ($772.29) should be allowed and that it was the intention of the parties that by said stipulation it was to be agreed (Par. 8 Petition for Rehearing) “That any award entered would be based on the 40% loss of use of said right leg and foot.” In his Petition for Rehearing Plaintiff purports' to quote Anger-stein Section 435, Page 718-20 by saying “That the stipulation of the parties hereto as to material facts is binding upon this court.” The wording found in the reference so cited reads “A stipulation by the parties as to the facts, so long as it stands, is conclusive between them and cannot be met by evidence tending to show that the facts are otherwise.” The original opinion herein recites the stipulation in much detail and that stipulation specifically stated that the condition resulting from the accident was “A partial fixation of said ankle joint.” In its opinion the court gave full consideration to the Stipulation of Facts between the parties. The conclusion to be reached from such Statement of Fact was for the court to determine. The basis upon which the conclusion was reached is fully set out in the opinion. Under the stipulation herein filed the only award either partial or total that could be made would be incident to the loss of or loss of use of plaintiff’s foot. No matters appearing in the Petition for Rehearing upon which a different result might be obtained the petition is denied and the original award re-affirmed. Mr. Chief Justice Hollerich, dissenting.